Citation Nr: 1613643	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for urinary incontinence due to chronic cystitis.  

2. Entitlement to a disability rating in excess of 10 percent for Guillain-Barre syndrome, including bowel incontinence.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2007 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The July 2007 rating decision denied a disability rating in excess of 20 percent for urinary incontinence and the July 2009 rating decision denied a disability rating in excess of 10 percent for Guillain-Barre syndrome and TDIU.  

This case was most recently before the Board in March 2012 when it was remanded for additional development.  It has returned for adjudication.


FINDINGS OF FACT

1. The Veteran's chronic cystitis causes urinary frequency that requires awakening to void 2 to 3 times per night with evidence of some use of an absorbent pad.

2. The Veteran experiences no current residuals attributable to his Guillain-Barre syndrome.

3. The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

4. The competent and credible evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for urinary incontinence due to chronic cystis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.115b, Diagnostic Code 7512 (2015).

2. The criteria for the assignment of a rating in excess of 10 percent for Guillain-Barre syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8099-8010 (2015).

3. The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2007 and July 2009.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's pertinent VA treatment records and employment information have been associated with the claims file.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted in February 2007 and October 2012 regarding the claims on appeal.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  The accompanying VA examination reports were quite comprehensive and adequately addressed the Veteran's symptomatology.  It is noted that an examination specifically addressing the Veteran's TDIU claim is not of record.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  There is more than a sufficient amount of evidence of record to decide this appeal.  

The Board recognizes that the most recent VA examination is now over 3 years old.   The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's urinary incontinence and Guillain-Barre syndrome since the 2012 VA examination.  The Veteran has not argued the contrary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, this case was previously remanded by the Board in March 2012 for further development.  Specifically, the RO was instructed to obtain additional medical records and to afford the Veteran VA examinations regarding the issues on appeal.  The medical records have been associated with the claims file and an adequate examination was provided in October 2012, as indicated.  Accordingly, the Board finds that there has been substantial compliance with the March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

II. Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability during the appeal period and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issues on appeal resulted in symptoms that would warrant staged ratings other than those already addressed.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A. Urinary Incontinence

The Veteran's urinary incontinence is currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7512, which pertains to chronic cystitis and provides that such disability should be evaluated based on the criteria pertinent to voiding dysfunction, to include urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  

Urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency requiring a daytime voiding interval between 1 and 2 hours, or; awakening to void 3 to 4 times per night warrants a 20 percent rating.  Frequency requiring a daytime voiding interval less than 1 hour, or; awakening to void 5 or more times per night warrants a 40 percent rating.  Id.

Obstructed voiding productive of urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Outpatient treatment notes from January 2007 indicate that the Veteran reported increased urinary incontinence but denied burning upon urination or passing blood when urinating.  He stated that it was a problem in the past secondary to Guillain-Barre syndrome.  

During the February 2007 VA examination, the Veteran reported urinating 5 times a day at intervals of 2 and during the night urinating 3 times at intervals of 2.  He denied problems starting urination but said the incontinence requires the use of a pad as often as 1 time per day.  He denied use of an appliance and symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, and frequent infections.  He did not require any procedures for his genitourinary problem and there was no hospitalization in the previous 12 months.  He was not on dialysis and there was no functional impairment caused by this disability.  

The March 2009 VA examiner stated that there was no evidence of bladder impairment.  It was noted that the Veteran had a recent negative cystoscopy in March 2009 with findings of normal bladder function and capacity.  The Veteran denied use of diapers and the physician noted that his underwear was dry.   

In January 2010, the Veteran indicated he mostly had urinary urgency and was wearing Depends on a daily basis.  He reported problems about 4 or 5 times a week.  

In March 2011, the Veteran called requesting to get incontinence briefs.  

In June 2012, the Veteran reported lacking sensation of a full bladder and reported urinating regularly through the day, using pads at night.  The physician stated that the Veteran had intermittent cystitis with lack of bladder control.  The Veteran was noted to have asymptomatic pyuria.

In October 2012, the Veteran called to report that since having his catheter removed a month prior, the Veteran is incontinent about 6 times each night after going to bed.  However, later that month he stated that he no longer wears pads and no longer has incontinence during the day as long as he can get to the bathroom quickly.  At that time, he reported nighttime incontinence 2 or 3 times per night.

During the October 2012 VA examination, the examiner noted review of the claims file and stated that the Veteran was diagnosed with urge incontinence in the 1980s.  The Veteran reported urinary symptoms dating back to service and stated that during the day he has to get to a bathroom quickly when he has the urge to urinate but that he does not use pads.  He reported incontinence about 3 times during the night.  The Veteran denied use of absorbent material or an appliance for his incontinence and stated that his daytime voiding interval was between 1 and 2 hours.  The examiner noted that the Veteran has been seeing a urologist and no longer wears pads or incontinence as long as he can get to a bathroom quickly.  He does have nighttime incontinence 2 or 3 times a night.  

Based on the above, the Board does not find that a rating in excess of 20 percent is warranted for the Veteran's service-connected urinary incontinence due to chronic cystitis at any point during the appeal period.  First, there is no evidence that the Veteran's urinary incontinence requires use of absorbent materials that must be changed 2 to 4 times per day.  At most, the Veteran reported use of absorbent materials once a day and then subsequently denied their use.  Additionally, the evidence does not reflect daytime voiding intervals less than one hour or awakening to void five or more times per night at any time.  Furthermore, the evidence does not demonstrate urinary retention requiring intermittent or continuous catheterization.  As a result, the Board finds a disability rating in excess of 20 percent is not warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.115b, Diagnostic Code 7512.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements in support of his claim for an increased rating.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. the feeling of urinary urgency.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the VA examiners of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The Veteran has reported that he does not require the use of absorbent materials that must be changed for incontinence.  Additionally, the Veteran has reported symptoms of daytime voiding of every 2 hours and incontinence 3 times a night.  Moreover, there is no evidence of obstructed voiding productive of urinary retention requiring intermittent or continuous catheterization.  In sum, the Board finds that the VA examinations are consistent with the objective evidence of record and take into account the records of prior medical treatment for the Veteran's urinary incontinence.  Similarly, the Board finds the lay evidence to competent and credible, but such evidence, when accepted as true, does not provide a basis for a higher evaluation.

B. Guillain-Barre Syndrome

The Veteran seeks a rating in excess of 10 percent for his service-connected Guillain-Barre syndrome with bowel incontinence.  Initially, the Board notes that the Veteran is rated under Diagnostic Code 8099-8010.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".  

Under Diagnostic Code 8010, a 10 percent rating is the minimum rating for myelitis.  A Note for Diagnostic Codes 8000 to 8025 provides that ratings in excess of the prescribed minimum rating may be assigned for ascertainable residuals, and the diagnostic codes utilized as bases of evaluation should be cited in addition to the codes identifying the diagnoses.  In other words, a higher rating may be assigned based upon the combined evaluations of the residuals of the Veteran's Guillain-Barre syndrome.  See 38 C.F.R. § 4.124a .

During the February 2007 VA examination, the Veteran reported suffering from migraine headaches, chronic cystitis, and numbness in both feet.  He denied bladder and bowel dysfunction but endorsed dizziness as often as 4 times per week and indicated that he had headache attacks an average of 4 times per week for 5 hours at a time.  Neurological testing revealed normal findings in the upper and lower extremities.  The examiner noted that Guillain-Barre syndrome did not cause any paralysis, affect the joints, or result in any vision problem.

During a March 2009 VA examination, the examiner indicated that there was no evidence of nervous system residuals, bowel impairment, or loss of sense of taste or smell linked to the Veteran's previous Guillain-Barre diagnosis.  The Veteran's condition was noted to be "stable over the last many years as per review of the past and current medical records as well as per the physical exam and other related associated findings."    

In April 2009, the Veteran reported giving himself a daily enema to prevent fecal incontinence.  In September 2009, the Veteran stated he had a slight increase in fecal incontinence about a month prior to that appointment.  In January 2010, the Veteran indicated he was wearing Depends on a daily basis and stated that he has problems about 4 or 5 times a week.  In November 2011, he reported increased incontinence.  

During the October 2012 VA examination, the examiner noted review of the claims file and took a history from the Veteran, who reported that his Guillain-Barre syndrome recovered except for urinary symptoms.  He denied sensory loss or weakness.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Sensory and nerve testing was normal.  The examiner stated that there were no residual sensory or motor problems from the Veteran's in-service Guillain-Barre syndrome.  The examiner also noted that the Veteran's fecal incontinence resolved after he stopped taking a particular medication but he does continue to have fecal urgency.  

On this record, the Board finds that the Veteran has not met the criteria for a rating in excess of 10 percent for his Guillain-Barre syndrome with bowel incontinence.  He demonstrates no objective residuals to warrant assignment of a rating higher than the already assigned minimum pursuant to DC 8010.  Rather, the evidence demonstrates that the Veteran's Guillain-Barre syndrome has no related clinical abnormalities, joint impairment, or impairment of peripheral nerve function.  Nerve and strength studies have all produced normal findings.  Although the Veteran reports headaches related to Guillain-Barre syndrome, the Veteran is separately compensated for that disability.  Further, although the Veteran reports being told his bowel incontinence is related to his previous Guillain-Barre syndrome, the examiners and physicians of record do not indicate a clear nexus.  Rather, they have attributed the condition to medication the Veteran was taking for mental health reasons.    

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, are more credible and probative than his lay assertions in determining that his Guillain-Barre syndrome does not meet the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted above, the examiners' findings are consistent with the evidence of record and do not show residuals to warrant an increased rating under the applicable diagnostic code.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for the Veteran's Guillain-Barre syndrome is not warranted at any time pertinent to this appeal.

C. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's urinary incontinence and Guillain-Barre syndrome and they practicably represent the average impairment in earning capacity resulting from these disabilities.  See 38 C.F.R. § 4.1.  Increased ratings are available for increased symptomatology for each disability.  Referral of this case for extraschedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative method of seeking a total rating without meeting the requirements for a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The appropriateness of assigned a TDIU on a "staged rating" basis (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is also necessary.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for headaches, rated 50 percent disabling, urinary incontinence due to chronic cystitis, rated 20 percent disabling, Guillain-Barre syndrome, rated 10 percent disabling, residuals of a left ankle fracture, rated as noncompensable, and residuals of a nose fracture, rated as noncompensable.  His combined evaluation for compensation is 60 percent.  Accordingly, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), consideration to such benefits on an extra-schedular basis may be given.

The evidence of record indicates that the Veteran has been unemployed since 2003, when he was hospitalized for bipolar disorder.  During the February 2007 VA examination, the Veteran reported not being able to work due to his headaches that require him to rest and avoid all contact.  During the March 2009 VA examination, the Veteran stated that he last worked in early 2000 but was unemployed, receiving Social Security Disability for bipolar disorder.  The examiner found that the Veteran's fractured ankle residuals, fractured nose residuals, and headaches would not affect the Veteran's usual daily activities.  The examiner further noted that the Veteran has no functional limitations, physical or sedentary, resulting from his service-connected conditions that would preclude employment.  During the October 2012 VA examination, the examiner noted that headaches and urinary symptoms did not affect the Veteran's ability to work, nor did his fractured nose and ankle residuals.  

Consideration is given to the fact that that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the medical evidence of record to be the only competent and probative evidence of record regarding the Veteran's employability, and therefore it is accorded greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board has concluded that referral of the TDIU claim for extra-schedular consideration is also unwarranted.  


ORDER

A rating in excess of 20 percent for urinary incontinence due to chronic cystitis is denied.

A rating in excess of 10 percent for Guillain-Barre syndrome, including bowel incontinence, is denied.

Entitlement to a TDIU is denied. 





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


